Citation Nr: 0700828	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


REMAND

The veteran contends that the current noncompensable 
evaluation assigned for his bilateral hearing loss disability 
does not accurately reflect the severity of his condition.  
The Board is of the opinion that further development is 
required before the Board decides this appeal.  In this 
regard, the Board notes that the most recent VA examination 
in connection with the veteran's service-connected bilateral 
hearing loss disability was conducted in June 2003.  The 
veteran has indicated that his condition has worsened since 
that time.  Specifically, in his June 2004 VA Form 9, he 
alleged that the hearing impairment had become more 
noticeable in recent years.  In addition, in written argument 
submitted in December 2004, his representative claimed that 
his condition has progressively worsened over time and as a 
result, he is having more difficulty with daily life 
functions.  

The Board also notes that the appellant has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to provide 
the outstanding evidence.

3.  When all indicated record development 
has been completed, the RO or the AMC 
should make arrangements for the veteran 
to be afforded a VA audiological 
examination to assess the severity of his 
service- connected bilateral hearing loss 
disability.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


